DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 7/5/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(1) “a sensing module” of claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 9-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a posture of the subject” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a posture of a subject” of claim 1, line 2.  If they are the same, “a posture of the subject” in line 6 should be “the posture of the subject”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and subsequent recitations of “the posture” should make clear which recitation is being referred to.
Claim 1 recites “a signal measured from the subject” in lines 6-7, but it is not clear if this recitation is the same as, related to, or different from “a measurement signal from the subject” of claim 1, lines 3-4.  If they are the same, “a signal measured from the subject” in lines 6-7 should be “the measurement signal from the subject”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 1 recites “the pressure applied to venous blood” in line 32 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-6, and 9 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “a direction…tilt of a body part of the subject where the monitoring device is worn” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a specific direction with respect to a direction of gravity” of claim 1, lines 18-19.  If they are the same, consistent terminology should be used.  If they are different or related, their relationships should be made clear and they should be clearly distinguished from each other.
Claim 2 recites “angle of tilt of a body part of the subject where the monitoring device is worn” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “an angle (θ) by which the subject is tilted in a specific direction with respect to a direction of gravity” of claim 1, lines 17-19.  If they are the same, consistent terminology should be used.  If they are different or related, their relationships should be made clear and they should be clearly distinguished from each other.
Claim 9 recite “A non-transitory computer-readable recording medium having stored thereon a computer program, the computer program, when executed by a processor, executing the method of Claim 1” in lines 1-3, which renders claim 9 indefinite.  According to one interpretation of claim 1, the monitoring device with its sensing module is part of the claimed method since claim 1 recites the limitation “wherein the information on the posture of the subject is acquired from a sensing module that is included in the monitoring device and capable of acquiring the information on the posture of the subject or a motion of the monitoring device or the subject” in lines 9-11.  If this interpretation is correct, it is not clear how the monitoring device and its sensing module can be contained in a computer program stored on a non-transitory computer-readable recording medium.  
Claim 10 recites “a posture of the subject” in line 7, but it is not clear if this recitation is the same as, related to, or different from “a posture of a subject” of claim 1, line 3.  If they are the same, “a posture of the subject” in line 7 should be “the posture of the subject”.  If they are different, their relationships should be made clear; they should be clearly distinguished from each other; and subsequent recitations of “the posture” should make clear which recitation is being referred to.
Claim 10 recites “a signal measured from the subject” in lines 7-8, but it is not clear if this recitation is the same as, related to, or different from “a measurement signal from the subject” of claim 10, lines 4-5.  If they are the same, “a signal measured from the subject” in lines 7-8 should be “the measurement signal from the subject”.  If they are different, their relationships should be made clear and they should be clearly distinguished from each other.
Claim 10 recites “the pressure applied to venous blood” in lines 32-33 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 and 14-15 are rejected by virtue of their dependence from claim 10.
Claim 11 recites “a direction…of tilt of a body part of the subject where the monitoring device is worn” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a specific direction with respect to a direction of gravity” of claim 10, line 19.  If they are the same, consistent terminology should be used.  If they are different or related, their relationships should be made clear and they should be clearly distinguished from each other.
Claim 11 recites “angle of tilt of a body part of the subject where the monitoring device is worn” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “an angle (θ) by which the subject is tilted in a specific direction with respect to a direction of gravity” of claim 10, lines 18-19.  If they are the same, consistent terminology should be used.  If they are different or related, their relationships should be made clear and they should be clearly distinguished from each other.
Claim 14 recites “wherein the motion artifact estimation model is derived for each of a plurality of channels corresponding to a plurality of optodes included in the monitoring device” in lines 1-3, which is a method step in a system claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 15 recites “wherein the motion artifact estimation model is derived for each wavelength band of near-infrared light irradiated or detected by the monitoring device” in lines 1-2, which is a method step in a system claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Allowable Subject Matter
Claims 1-3, 5-6, 9-12, and 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
U.S. Patent Application Publication No. 2013/0204143 (Narusawa)(previously cited) teaches a method for monitoring hemodynamics, comprising the steps of: acquiring information on a posture of a first subject wearing a monitoring device (using the acceleration sensor; paragraphs 0080 and 0085 of Narusawa); estimating a motion artifact predicted to be included in a spectroscopic measurement signal from the first subject which is measured by the monitoring device, with reference to the acquired information on the posture of the first subject, and a motion artifact estimation model for defining a correlation between a posture of at least one subject and a motion artifact occurring in a signal measured from the at least one subject (estimating the blood congestion based on the acceleration sensor data; paragraphs 0080 and 0085 of Narusawa); and removing the estimated motion artifact from the measurement signal from the first subject (filtering/removing a noise component generated due to the blood congestion; paragraphs 0080 and 0085 of Narusawa).
U.S. Patent Application Publication No. 2005/0222502 (Cooper)(previously cited) teaches a method for monitoring hemodynamics, comprising the steps of: acquiring information on a posture of a first subject wearing a monitoring device (acquiring information on posture; paragraphs 0022-0042 and 0132-0136 of Cooper); estimating a motion artifact predicted to be included in a spectroscopic measurement signal from the first subject which is measured by the monitoring device, with reference to the acquired information on the posture of the first subject, and a motion artifact estimation model for defining a correlation between a posture of at least one subject and a motion artifact occurring in a signal measured from the at least one subject (estimating postural change and determining k; paragraphs 0022-0042 and 0132-0136 of Cooper); and removing the estimated motion artifact from the measurement signal from the first subject (calculating blood-oxygen index using k; paragraphs 0022-0042 and 0132-0136 of Cooper).
Neither Narusawa nor Cooper teaches or suggests “wherein the motion artifact estimation model is constructed by calculating a time delay (Tdelay), which is specified as an interval between a point of time when a variation starts to occur in an angle (θ) by which the subject is tilted in a specific direction with respect to a direction of gravity and a point of time when a variation starts to occur in the measurement signal from the subject, and a duration of variation (τ), which is specified as an interval between the point of time when the variation starts to occur in the measurement signal from the subject and a point of time when a predetermined level of variation has occurred in the measurement signal from the subject; deriving a compensation filter personalized for the subject on a basis of the calculated time delay and the slope duration of variation; calculating a gain (G), which is a relative ratio between an intensity of the measurement signal from the subject and an intensity of a virtual optical density signal, by comparing the measurement signal from the subject with the virtual optical density signal, the virtual optical density signal being derived from a degree of variation in the pressure applied to venous blood when the subject is tilted in the specific direction with respect to the direction of gravity” of claim 1 along with the other features of claim 1.
Claims 2-3, 5-6, and 9 are not rejected over the prior art for the same reasons as claim 1.
Neither Narusawa nor Cooper teaches or suggests “wherein the monitoring device is programmed to: calculate a time delay (Tdelay), which is specified as an interval between a point of time when a variation starts to occur in an angle (θ) by which the subject is tilted in a specific direction with respect to a direction of gravity and a point of time when a variation starts to occur in the measurement signal from the subject, and a duration of variation (τ), which is specified as an interval between the point of time when the variation starts to occur in the measurement signal from the subject and a point of time when a predetermined level of variation has occurred in the measurement signal from the subject; derive a compensation filter personalized for the subject on a basis of the calculated time delay and the duration of variation; and calculate a gain (G), which is a relative ratio between an intensity of the measurement signal from the subject and an intensity of a virtual optical density signal, by comparing the measurement signal from the subject with the virtual optical density signal, the virtual optical density signal being derived from a degree of variation in the pressure applied to venous blood when the subject is tilted in the specific direction with respect to the direction of gravity” of claim 10 along with the other features of claim 10.
Claims 11-12 and 14-15 are not rejected over the prior art for the same reasons as claim 10.

Response to Arguments
The Applicant’s arguments filed 7/5/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 7/5/2022, the claim objections are withdrawn.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 7/5/2022, The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
With respect to claim 9, the Applicant asserts:

    PNG
    media_image1.png
    168
    779
    media_image1.png
    Greyscale

This argument is not persuasive.  The method claim 1 explicitly recites “wherein the information on the posture of the subject is acquired from a sensing module that is included in the monitoring device and capable of acquiring the information on the posture of the subject or a motion of the monitoring device or the subject” in lines 9-11.  This recitation of the particulars of the monitoring device having a sensing module that acquires information gives an indication that the sensing device and monitoring device may be reasonably interpreted as part of the claimed method.  Indeed, on page 14 of the Response filed on 2/8/2022, the Applicant even states that “a sensing module that is included in the monitoring device” of claim 1.  Under such an interpretation, it is not clear how the monitoring device and its sensing module can be contained in a computer program stored on a non-transitory computer-readable recording medium of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791